

113 HRES 430 IH: Expressing the sense of the House of Representatives that the President should ensure that the Government of the Islamic Republic of Afghanistan is making significant progress in fulfilling its deliverable requirements under the Tokyo Conference Agreement in order to receive United States financial assistance.
U.S. House of Representatives
2013-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 430IN THE HOUSE OF REPRESENTATIVESDecember 4, 2013Mr. Jones (for himself and Ms. Speier) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the President should ensure that the Government of the Islamic Republic of Afghanistan is making significant progress in fulfilling its deliverable requirements under the Tokyo Conference Agreement in order to receive United States financial assistance.Whereas the international community committed over $16 billion to support Afghanistan through 2015 based upon the roadmap outlined in the Tokyo Mutual Accountability Framework, which included 17 areas of deliverables from the Islamic Republic of Afghanistan;Whereas the United States Department of State told the Office of the Special Inspector General for Afghanistan Reconstruction that the Government of Afghanistan has made little progress in meeting the July 2012 Tokyo Conference anti-corruption benchmarks;Whereas the International Crisis Group has noted a reversal of progress in women’s rights and empowerment in Afghanistan since only a fraction of the incidents of gender-based violence are tried … very few cases even make it to the formal justice system and most are decided by local councils mainly dominated by strongmen;Whereas the Government of the Islamic Republic of Afghanistan agreed to better the integrity of its public finance and commercial banking system;Whereas in the third quarter of 2013, the Basel Institute on Governance released its second annual Anti-Money Laundering Index, a review of countries at risk for money laundering and terrorist financing activity;Whereas Afghanistan was ranked most vulnerable in the world for money laundering, followed by Iran, which held the top position in 2012;Whereas the rankings were based on 5 risk categories, including money laundering and terrorist financing, corruption, financial transparency and standards, public transparency and accountability, and political and legal;Whereas the United States Department of State’s 2013 International Narcotics Control Strategy Report listed Afghanistan as a major money-laundering country in 2012;Whereas the report says illegal financial activities continue to pose serious threats to the security and development of Afghanistan;Whereas the Kabul Bank collapsed in 2012 due to the rampant fraud resulting in the loss of almost $1,000,000,000, which a forensic audit found to be From its very beginning … a well-concealed Ponzi scheme;Whereas the sentences given to the 21 perpetrators by the Special Tribunal of the Supreme Court on the Kabul Bank collapse were noted to be light and sent a signal throughout the Government of Afghanistan that this type of behavior is condoned;Whereas 16 other individuals allegedly involved in the Kabul Bank collapse have fled the country and no attempt has been made by the Government of Afghanistan to pursue them according to the United States Department of Justice;Whereas Afghanistan’s draft Anti-Money-Laundering/Combating the Financing of Terrorism (AML/CFT) legislation does not meet globally recognized standards;Whereas the office of the Special Inspector General for Afghanistan Reconstruction has noted scores of instances in their investigations where it has uncovered corruption in the Government of Afghanistan;Whereas the United States Government has spent almost a $100,000,000,000 in Afghanistan reconstruction and financial aid;Whereas the United States Government has established a $175,000,000 bilateral incentive program in addition to United States financial aid already going to Afghanistan just to encourage the Government of Afghanistan to comply with the Tokyo Conference Agreement commitments;Whereas the international community has spent tens of billions of dollars in financial assistance in Afghanistan;Whereas there is little to show for the billions of dollars the United States and international community have invested in Afghanistan;Whereas the July 2013 Senior Officials Meeting Joint Report concluded the Government of Afghanistan’s revenue collection faces significant challenges … limitations on the application of the rule of law, and low organizational capacity, all leading to a potential leakage of revenue;Whereas the Senior Officials Meeting Joint report also found that the Government of Afghanistan's budget execution rate remains vulnerable to delays in budget approval and the issuance of allotments and poor procurement planning and contract management by executing agencies;Whereas the Afghanistan's Ministry of Mines' failure to secure parliamentary approval for new mining laws jeopardizes a major contributor to the country's self-reliance, growth, and revenue generation;Whereas the Government of Afghanistan has yet to establish road and civil aviation institutions by June 2013 to encourage and support regional economic initiatives and resource corridors to drive economic growth; andWhereas the Senior Officials Meeting Joint Report found that international donors were on target in meeting their Tokyo pledges and most had already agreed to Financing Agreements with the Ministry of Finance required under the Mutual Accountability Framework: Now, therefore, be itThat it is the sense of the House of Representatives that the President should ensure that the Government of the Islamic Republic of Afghanistan is meeting the deliverable schedule as set forth by the Tokyo Conference Agreement agreed to in July 2012 and further articulated in the Senior Officials Meeting Joint Report of July 3, 2013.